      Case 1:19-cv-00185 Document 99 Filed on 08/19/20 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              August 19, 2020
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                          BROWNSVILLE DIVISION

RUBEN GUTIERREZ,                          §
                                          §
         Plaintiff,                       §
VS.                                       §   CIVIL NO. 1:19-CV-185
                                          §
LUIS V SAENZ, et al,                      §
                                          §
         Defendants.                      §

                                      ORDER

       The Court is in receipt of Plaintiff Ruben Gutierrez’s Motion for Leave to
Conduct Limited Discovery Following Close of Discovery, Dkt. No. 93. The Court is
in receipt of Defendants’ opposition to the motion, Dkt. No. 97, and Gutierrez’s
reply, Dkt. No. 98.
       Gutierrez moves to conduct discovery of all ministers and spiritual advisors
“currently approved by TDCJ to visit offenders, and the credentials provided to
TDCJ by those ministers or spiritual advisors…” Dkt. No. 93 at 2. Gutierrez states
Defendants’ responses and initial disclosures prompted this discovery inquiry. Id.
Gutierrez states the information sought is probative of his complaint and the
directive from the Supreme Court in this case. Id. Gutierrez asks to extend
discovery for this purpose until September 8, 2020. Dkt. No. 93. The current
discovery deadline is August 21, 2020. Dkt. No. 82. Defendants oppose the motion
on the grounds that the discovery will prejudice their briefing; the current discovery
deadline is sufficient; Gutierrez has not shown good cause; the documents are not
probative of Gutierrez’s specific claims; the requested production is “extremely
burdensome” because the documents are not centralized. Dkt. No. 97. Defendants
did not propose alternative discovery or deadlines. Id.
       The Court reminds the Parties of this Court’s Civil Procedures which state
that most discovery disputes should be resolved by the Parties without Court
intervention. Civil Procedures 5(K), Tagle, J. (Effective May 23, 2016).


1/2
      Case 1:19-cv-00185 Document 99 Filed on 08/19/20 in TXSD Page 2 of 2




       The Supreme Court instructed this Court to “promptly determine, based on
whatever evidence the parties provide, whether serious security problems would
result if a prisoner facing execution is permitted to choose the spiritual adviser the
prisoner wishes to have in his immediate presence during the execution.” Gutierrez
v. Saenz, No. (19A1052), 2020 WL 3248349, at *1 (U.S. June 16, 2020).
       The Court concludes the Supreme Court’s directive resolves the Parties’
discovery dispute. See id. Gutierrez’s requests for spiritual adviser credentials are
directly probative of the Supreme Court’s instruction and the execution chamber
issues raised in his complaint. Defendants state that each file search will take ten
minutes and to produce the documents for all individuals at the 2,984-person
Polunsky Unit would take 497 hours. Dkt. No. 97. Yet, this case concerns the
presence of spiritual advisers during an execution, not every spiritual advisor
approved by TDCJ. Limiting the discovery to spiritual advisors involved in
executions would vastly reduce the documents to be produced. Accordingly, the
Court GRANTS Gutierrez’s motion for limited discovery, Dkt. No. 93. So as not to
prejudice either party in its briefing the Court also RESETS the following
deadlines:
             August 21, 2020          Deadline to conduct discovery


             September 8, 2020        Deadline to conduct limited discovery
                                       discussed in this order

             September 22, 2020       Deadline for briefing on DNA and execution
                                       chamber issues

       Replies may be submitted within seven days of any brief filed. Without leave
of Court, briefs may not exceed 30 pages and replies may not exceed 10 pages.


       SIGNED this 19th day of August, 2020.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge


2/2
